In his motion for rehearing appellant asserts that we erred in holding that the evidence of his former convictions and the punishment assessed against him in each instance was admissible. The identical question here presented was before this court in the case of Stalcup v. State, 130 Tex. Crim. 119,92 S.W.2d 443, and decided adversely to his contention. In that case we discussed the question at length and stated the reason for the rule. The question was again brought before this court in the case of Beard v. State,171 S.W.2d 869, under a somewhat different state of facts. In that case, Beard, on his trial, not only entered a plea of guilty to the charge of murder with malice, but in addition thereto, filed a motion in which he admitted that he caused a pistol to be smuggled into the jail for the purpose of escaping and, if necessary to attain that objective, to kill the officer. His object in doing so was to eliminate the issue of motive and intent and thus prevent the State from making proof of his former convictions and the punishment assessed against him in each case, but this court held that he could not, by his plea of guilty and his admission, prevent the State *Page 519 
from proving all the former convictions together with the punishment assessed against him in each instance, to show motive. While in the instant case, appellant entered a plea of not guilty, he waived nothing and admitted nothing but required the State to prove motive and malice as in the case of Stalcup v. State, supra. Consequently, under the holding in the two cases mentioned, no error was committed in admitting the evidence complained of. We, therefore, overrule the motion for a rehearing.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.